Citation Nr: 1125429	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-37 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1952.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the benefits sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical, or competent and credible lay, evidence of record demonstrates that the Veteran's bilateral hearing loss is related to active duty.  

2.  The competent medical, or competent and credible lay, evidence of record demonstrates that the Veteran's tinnitus is related to active duty.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability for VA purposes is defined by regulation, and may be shown by the following: (1) when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater, or (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a disability within the meaning of 38 C.F.R. § 3.385 at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the evidence demonstrates that it is at least as likely as not that the Veteran incurred bilateral hearing loss and tinnitus during active duty.  

In August 2010, the Veteran submitted photographs of his aircraft carrier detailing the close proximity of his camera stations to gun mounts and the runway.  During a May 2011 hearing before the undersigned, the Veteran testified as to inservice noise exposure while serving on an aircraft carrier.  He also testified that he had experienced hearing loss and tinnitus since separation.  He stated that he reported tinnitus at separation but was essentially ignored.  His wife testified that she knew the Veteran before he entered active duty.  She related in detail that she had never observed him to have hearing loss before active duty but did notice that he had hearing loss when he first came home after separation.  The Veteran also testified that he had little post-service noise exposure.  

The Veteran and his wife are competent to testify that his observable symptoms began during service and have continued to the present.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995). The Board also finds them to be credible in this regard.

The report of a November 2009 VA examination provides pure tone thresholds that constitute hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The pertinent right ear diagnosis was sensorineural hearing loss ranging from moderate at 3000 Hz to severe at 6000 Hz.  The pertinent left ear diagnosis was sensorineural hearing loss ranging from mild at 2000 Hz to moderately severe at 6000 Hz.  

In a December 2009 addendum, the examiner provided the opinion that it was not at least as likely as not that the Veteran's claimed tinnitus was due to noise exposure during military service because there was no documentation of a complaint or treatment for tinnitus during his military service.  The examiner also provided the opinion that it was not at least as likely as not that the Veteran's claimed hearing loss was due to noise exposure during his military service because his hearing sensitivity was deemed within normal limits with whispered voice tests.  The examiner stated that it should be noted, nevertheless, that the whispered voice tests often missed high frequency hearing loss due to noise exposure.  

With respect to the examiner's opinions, the Board notes that the report of the Veteran's September 1952 separation medical examination indicates that his hearing was 15/15 bilaterally on whispered voice test.  

The Board finds that the testimony by the Veteran and his wife is at least in equipoise with the December 2009 VA medical opinions.  In this regard, the Board finds it significant that the VA examiner himself qualified his opinion by noting that the whispered voice tests often missed high frequency hearing loss due to noise exposure.  

In light of the foregoing, service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


